DETAILED ACTION
This office action is in response to Applicant’s RCE submission filed on 12/8/2021. Claims 1 - 12, 15 – 20 are pending in the application.   The submission has disclosed two new references (US20190206412A1, and US20190341031A1) filed with the IDS on 12/8/2021. As such, claims 1 - 12, 15 – 20 have been re-examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement(s)(IDS) submitted on the following date 12/8/2021 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/US18/47281, filed on 8/21/2018.

Response to Arguments
The response filed on 12/8/2021 has been correspondingly accepted and considered in this Office Action. Claims 1 - 12, 15 – 20 have been examined.

Allowable Subject Matter
The following is an examiner’s statement for reasons for allowance:
Claim 1, is recited here for reference and discussion only:
“A method implemented using one or more processors, comprising: executing an automated assistant in a default listening state, wherein the automated assistant is executed at least in part on one or more computing devices operated by a user; while in the default listening state, and using a default on-device invocation model, monitoring audio data captured by one or more microphones for one or more of a default set of one or more hot words, wherein detection of one or more of the hot words of the default set triggers transition of the automated assistant from the default listening state into a speech recognition state in which a portion of the audio data or additional audio data is processed using speech-to-text (STT) processing; detecting one or more sensor signals generated by one or more hardware sensors integral with one or more of the computing devices; analyzing the one or more sensor signals to determine an attribute of the user; based on the analyzing, activating a contextual on-device invocation model that is trained to detect an enhanced set of one or more hot words, wherein one or more of the hot words of the enhanced set is not in the default set ; and based on the contextual on-device invocation model, monitoring the audio data captured by one or more of the microphones for one or more of the enhanced set of one or more hot words, wherein detection of one or more of the hot words of the enhanced set triggers the automated assistant to transition from the default listening state to the speech recognition state  without requiring detection of one or more of the hot words of the default set.”

Li et al. (U.S. Patent Application No: 20190206412A1) teaches Par. ABS:” System and method for controlling a home assistant device include: receiving an audio input; performing speaker recognition on the audio input; in accordance with a determination that the audio input includes a voice input from a first user that is authorized to control the home assistant device: performing speech-to-text conversion on the audio input to obtain a textual string; and searching for a predefined trigger word for activating the home assistant device in the textual string; and in accordance with a determination that the audio input includes a voice input from the home assistant device: forgoing performance of speech-to-text conversion on the audio input; and forgoing search for the predefined trigger word.”, and Par. 0031:” The user device 104 includes various sensors, subsystems, and peripheral devices that are coupled to the peripherals interface 206. The sensors, subsystems, and peripheral devices gather information and/or facilitate various functionalities of the user device 104.”, and Par. 0036:” The graphical user interface module 256 facilitates graphic user interface processing. The sensor processing module 258 facilitates sensor-related processing and functions (e.g., processing voice input received with the one or more microphones 228).”, and Par. 0039:” In some embodiments, the digital assistant client module 264 utilizes various sensors, subsystems and peripheral devices establish a context associated with a user input. In some embodiments, the digital assistant client module 264 provides the context information or a subset thereof with the user input to the digital assistant server (e.g., the digital assistant server 106, FIG. 1) to help deduce the user's intent.”, and Par. 0056:” The context information includes, for example, user preferences, hardware and/or software states of the user device, sensor information collected before, during, or shortly after the user request, prior interactions (e.g., dialogue) between the digital assistant and the user, and the like.”
The instant application is using (hot words, wherein one or more of the hot words of the enhanced set is not in the default set) non-default trigger word, and detection of one or more of the hot words of the enhanced set triggers the automated assistant to transition from the default listening state to the speech recognition state without requiring detection of one or more of the hot words of the default set, whereas Li et al. uses predefined trigger word, and (Par. 0008) performing speaker recognition on the audio input; in accordance with a determination that the audio input includes a voice input from a first user that is authorized to control the home assistant device: performing speech-to-text conversion on the audio input to obtain a textual string; and searching for a predefined trigger word for activating the home assistant device in the textual string; and in accordance with a determination that the audio input includes a voice input from the home assistant device: forgoing performance of speech-to-text conversion on the audio input; and forgoing search for the predefined trigger word.
supra, in the instant application, once the hotword is detected, the automated station transition from listening mode into speech recognition state, whereas Li et al. uses the audio input performing STT and then search for the trigger word in the textual string.
Furthermore, the instant application, is dynamically (contextual on-device invocation) activating a particular (non-default) hot word based on the detection of sensor signal which determine an attribute of the user, where the given user is associated with a particular hot word and the device would activate such hot words if they are being voiced by the user. None of these items exist in the Li et al. teachings of the record.
On the other hand, Cox et al. (U.S. Patent Application No: 20190341031A1) teaches (Par. 0004):” Embodiments of systems and methods for providing intelligent assistance across voice services are described. In an illustrative, non-limiting embodiment, an Information Handling System (IHS) may include a processor and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution, cause the IHS to: transmit an audio instruction from a user to a voice service provider, wherein the voice service provider is configured to: (i) convert the audio instruction into a text instruction, and (ii) transmit the text instruction to an intelligent assistance provider; receive a command from the intelligent assistance provider, wherein the intelligent assistance provider is configured to generate the command based, at least in part, upon a cache built using a prior text instruction previously generated in response to a prior audio instruction; and execute the command.”
Examiner respectfully fail to see any relevance between the instant application and Cox et al. teachings with the exception of  convert the audio instruction into a text instruction. 
supra, and claimed invention is still allowable over the prior art of records as reasoned in the previous Office Action along with the discussion supra.
Independent claims 15 and 19 are mirrored claims and recite the same limitations as claim 1. Therefore claims 15, and 19 are also allowable for substantially the same reason as claim 1. Consequently, independent claims 1, 15, and 19 are allowable over the prior art of record, including Li et al. and Cox et al. as demonstrated supra.
Similarly, dependent claims 2- 12, 16-18, and 20 further limit allowable independent claims 1, 15, and 19 respectively and thus said claims are found allowable over the prior art of record by virtue of their dependency. As such claims 1 – 12, 15 – 20 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Choi et al. (U.S. Patent Application: 20180173494 A1) teaches Par. 0114:” As another example, when the speech recognition apparatus 100 is located in the vehicle, the speech recognition apparatus 100 may determine words associated with an electronic apparatus that the speech recognition apparatus 100 may control in the vehicle or a function of the electronic 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIOUSH AGAHI/             Examiner, Art Unit 2656 

/HUYEN X VO/             Primary Examiner, Art Unit 2656